                   Case 19-11781-LSS              Doc 797       Filed 05/29/20         Page 1 of 3




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


    In re:                                                    Chapter 11

    FURIE OPERATING ALASKA, LLC, et al.,1 Case No. 19-11781 (LSS)

                              Debtors.                        (Jointly Administered)

                                                              Re: Docket No. 754

                       NOTICE OF PLAN SUPPLEMENT FOR THE
                SECOND AMENDED JOINT PLAN OF REORGANIZATION FOR
              THE DEBTORS UNDER CHAPTER 11 OF THE BANKRUPTCY CODE

        PLEASE TAKE NOTICE that on May 6, 2020, Furie Operating Alaska, LLC and certain
of its affiliates (collectively, the “Debtors”) filed the Second Amended Joint Plan of
Reorganization for the Debtors Under Chapter 11 of the Bankruptcy Code [Docket No. 754] (as
may be amended or modified from time to time and including all exhibits and supplements thereto,
the “Plan”).2

        PLEASE TAKE FURTHER NOTICE that the Debtors hereby file this Plan Supplement
for the Second Amended Joint Plan of Reorganization for the Debtors Under Chapter 11 of the
Bankruptcy Code (as may be amended from time to time, the “Plan Supplement”), in support of
confirmation of the Plan. The documents contained in the Plan Supplement are integral to, part of,
and incorporated by reference into the Plan. The Plan Supplement documents have not yet been
approved by the Bankruptcy Court. If the Plan is approved, the documents in the Plan Supplement
will be approved by the Bankruptcy Court pursuant to the Confirmation Order.

       PLEASE TAKE FURTHER NOTICE that the Plan Supplement includes the following
documents, as may be modified, amended, or supplemented from time to time by the Debtors in
accordance with the Plan, as set forth below:

Exhibit             Description

Exhibit A           Debt Documents

             Exhibit A-1     AIDEA Loan Agreement

             Exhibit A-2     DIP Replacement Loan Agreement


1
 The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Furie Operating
Alaska, LLC (8721); Cornucopia Oil & Gas Company, LLC (9914); and Corsair Oil & Gas LLC (8012). The location
of the Debtors’ corporate headquarters and the service address for all Debtors is 188 W. Northern Lights Blvd. Suite
620, Anchorage, Alaska 99503.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan.
                  Case 19-11781-LSS         Doc 797     Filed 05/29/20   Page 2 of 3




         Exhibit A-3        New Tax Credit Loan Agreement

         Exhibit A-4        New Term Loan Agreement

Exhibit B          Restructuring Transactions Memorandum

Exhibit C          Litigation Trust Agreement

Exhibit D          Organizational Documents for Reorganized Debtors

         Exhibit D-1        Fifth Amended and Restated Limited Liability Company Operating
                            Agreement for Furie Operating Alaska, LLC

         Exhibit D-2        Fifth Amended and Restated Limited Liability Company Operating
                            Agreement for Cornucopia Oil & Gas Company, LLC

         Exhibit D-3        Third Amended and Restated Limited Liability Company Operating
                            Agreement for Corsair Oil & Gas LLC

Exhibit E          Limited Liability Company Operating Agreement of HEX Cook Inlet LLC

Exhibit F          Schedule of Retained Causes of Action

Exhibit G          Contract and Leases Lists

         Exhibit G-1        Assumed Contracts and Leases List

         Exhibit G-2        Rejected Contracts and Leases List

Exhibit H          Equity Foreclosure Agreement

        PLEASE TAKE FURTHER NOTICE that certain documents, or portions thereof,
contained in this Plan Supplement remain subject to ongoing negotiations among the Debtors, the
Acquirer, Melody, the Prepetition Lenders, the Prepetition Agents, and other interested parties
with respect thereto, and all rights of such parties are expressly reserved in connection therewith.
The Debtors reserve all rights to amend, revise, or supplement the Plan Supplement, and any of
the documents and designations contained herein, at any time before the Effective Date, or any
such other date in accordance with the Plan, the Confirmation Order, or any other order of the
Bankruptcy Court. Each of the documents contained in the Plan Supplement or its amendments
are subject to certain consent and approval rights to the extent provided in the Plan, with all rights
of the parties to such documents with respect to amendments, revisions, or supplements expressly
reserved.

        PLEASE TAKE FURTHER NOTICE that the Plan, the Plan Supplement, and other
documents and materials filed in these chapter 11 cases may be obtained at no charge from Prime
Clerk LLC, the Debtors’ notice, claims, and solicitation agent in these chapter 11 cases (the
“Solicitation Agent”), by (a) accessing the Debtors’ restructuring website at
https://cases.primeclerk.com/furieoperatingalaska; (b) emailing furieballots@primeclerk.com and


                                                    2
DM_US 168593820-1.091621.0014
                  Case 19-11781-LSS    Doc 797      Filed 05/29/20   Page 3 of 3




referencing “Furie Operating Alaska” in the subject line; (c) calling the Debtors’ restructuring
hotline at (844) 678-5578 (toll-free), and asking for the Solicitation Group; (d) writing to the
Solicitation Agent at the following address: Furie Operating Alaska Ballot Processing, c/o Prime
Clerk, One Grand Central Place, 60 East 42nd Street, Suite 1440, New York, NY 10165. You may
also obtain copies of any pleadings filed in these chapter 11 cases for a fee via PACER at
http://www.deb.uscourts.gov.

Dated: May 29, 2020
       Wilmington, Delaware
                                            WOMBLE BOND DICKINSON (US) LLP

                                            /s/    Ericka F. Johnson
                                            Matthew P. Ward (DE Bar No. 4471)
                                            Ericka F. Johnson (DE Bar No. 5024)
                                            1313 North Market Street, Suite 1200
                                            Wilmington, Delaware 19801
                                            Telephone:    (302) 252-4320
                                            Facsimile:    (302) 252-4330
                                            Email:        matthew.ward@wbd-us.com
                                                           ericka.johnson@wbd-us.com

                                            -and-

                                            MCDERMOTT WILL & EMERY LLP

                                            Timothy W. Walsh (admitted pro hac vice)
                                            Riley T. Orloff (admitted pro hac vice)
                                            340 Madison Avenue
                                            New York, New York 10173-1922
                                            Telephone:     (212) 547-5400
                                            Facsimile:     (212) 547-5444
                                            Email:         twwalsh@mwe.com
                                                           rorloff@mwe.com

                                            Counsel to the Debtors and Debtors in Possession




                                               3
DM_US 168593820-1.091621.0014
DM_US 168593820-1.091621.0014
